Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Currently, Claims 1-12 are pending.  Claims 8-9 and 12 are examined on the merits.  Claims 1-7 and 10-12 are withdrawn.   

Election/Restrictions
Applicant’s election without traverse of Group II (Claims 8-12), the species treating obesity and CCAAT/enhancer-binding protein-alpha (C/EBP-alpha) in the reply filed on Sept. 8, 2020 is acknowledged.
Claims 1-7 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Sept. 8, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 18, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (CN 1970059 A).
He et al. teaches a method of treating obesity with medicinal liquor comprising mulberry twigs (NOVELTY).  Liquor would have ethanol and thus would be an ethanolic extract of mulberry twigs.  Ramulus mori is also known as mulberry twig.  The method of treating obesity would result in the inhibiting expression of CCAAT/enhancer-binding protein-alpha (C/EBP-alpha) because the same composition used in the same method would result in the same mechanism as claimed by the Applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (CN 1970059 A) further in view of Shi et al. (CN 102204966 A).
He et al. teaches a method of treating obesity with medicinal liquor comprising mulberry twigs (NOVELTY).  Liquor would have ethanol and thus would be an ethanolic extract of mulberry twigs.  Ramulus mori is also known as mulberry twig.  The method of treating obesity would result in the inhibiting expression of CCAAT/enhancer-binding protein-alpha (C/EBP-alpha) because the same composition used in the same method would result in the same mechanism as claimed by the Applicant.
However, He et al. does not teach ultrasonic ethanolic extract.
Shi et al. teaches a method of extracting Ramulus mori by adding ethanol and subjecting to ultrasonic extraction (Abstract, Novelty, Description).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use ultrasonic extraction because Shi et al. teaches a method of extracting Ramulus mori by adding ethanol and subjecting to ultrasonic extraction (Abstract, Novelty, Description).  One would have been motivated to make mulberry twig extraction with ultrasonic ethanolic extract for the expected benefit of extracting mulberry with ethanol for treating obesity as taught by He et al (see above).  Absent 

Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

Catheryne Chen                                              Examiner Art Unit 1655

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655